 



EXHIBIT 10.39
HEALTH CARE REIT, INC.
Summary of Director Compensation
     For each calendar year, each non-employee member of the Board of Directors
of Health Care REIT, Inc. (the “Company”) will receive an annual retainer of
$45,000, payable in equal quarterly installments. Additionally, each of the
chairs of the Audit Committee and the Compensation Committee will receive an
additional retainer of $10,000 and the chair of the Nominating/Corporate
Governance Committee will receive an additional retainer of $7,500. If the Board
of Directors holds more than four meetings in a year, each non-employee member
of the Board will receive $1,500 for each meeting attended in excess of four
meetings. With respect to the Audit, Compensation, Executive and
Nominating/Corporate Governance Committees, if any of these committees holds
more than four meetings in a year, each non-employee member of these committees
will receive $1,000 for each meeting attended in excess of four meetings.
     In each calendar year and until otherwise determined by the Compensation
Committee of the Board of Directors, each of the non-employee directors will
receive a grant of deferred stock units with a value of $70,000, pursuant to the
Company’s 2005 Long-Term Incentive Plan. The deferred stock units will be
convertible into shares of common stock of the Company in three equal
installments on the first three anniversaries of the date of the grant.
Recipients of the deferred stock units also will be entitled to dividend
equivalent rights.

